FILED
                    UNITED STATES COURT OF APPEALS                   AUG 12 2010

                                                                 MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                U .S. C O U R T OF APPE ALS




OSCAR MARTINEZ-MEDINA;                     No. 06-75778
LADISLAO MARTINEZ-QUINTANA,
                                           Agency Nos.     A078-739-480
              Petitioners,                            A078-739-481

  v.
                                           ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before: KLEINFELD, BEA, and IKUTA, Circuit Judges.

       Respondent’s request for publication is GRANTED. The memorandum

disposition filed on May 25, 2010, is WITHDRAWN. A superseding opinion will

be filed concurrently with this Order.